Citation Nr: 1819774	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

What evaluation is warranted for thoracolumbosacral strain from April 4, 2005?


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to September 1998, and from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.  The case was certified to the Board by the Huntington, West Virginia RO.  

In February 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The appeal was remanded in June 2015 and August 2017 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Since April 4, 2005, the Veteran's thoracolumbosacral strain has not been manifested by forward thoracolumbar flexion less than 61 degrees; or, by a combined range of thoracolumbar motion less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a thoracolumbosacral strain since April 4, 2005 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Disabilities of the spine other than an intervertebral disc syndrome are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Note (6).  This Veteran is not service connected for an intervertebral disc syndrome, hence, the General Rating Formula controls.  

Under the General Rating Formula a 10 percent rating is warranted when thoracolumbar forward flexion is greater than 60 degrees but not greater than 85 degrees, or when the combined range of thoracolumbar motion is greater than 120 but not greater than 235 degrees, or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted when thoracolumbar forward flexion is greater than 30 degrees but not greater than 60 degrees, or when the combined range of thoracolumbar motion is not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  

The Veteran contends that her service-connected thoracolumbosacral strain warrants a rating higher than 10 percent.  During her Board hearing in February 2012, the Veteran testified that she experienced daily pain that limited her ability to stand for long periods of time and contributed to her lack of mobility.

The Veteran's VA treatment records show complaints of chronic back pain throughout the period on appeal. 

A March 2006 VA examination noted that the Veteran's thoracolumbar spine showed no tenderness.  Forward flexion of her spine was recorded to 78 degrees flexion with pain.  Repeated testing yielded the same results, with no fatigue, impaired endurance, or weakened movement noted.

In May 2009 an examiner again evaluated the Veteran's thoracolumbar strain.  The examiner documented a normal thoracic kyphosis and found no muscle spasms or triggering.  Forward thoracolumbar flexion was from 0 degrees to 90 degrees.  She voiced pain when flexing laterally from 0 to 30 degrees, but there was no muscle spasm.  The Veteran did not have radicular pain.  The examiner also noted pain at 60 degrees flexion, but did not observe limited motion, lack of coordination, or weakness.  The Veteran exhibited a mild to moderate lack of endurance.

At an April 2010 examination the appellant reported lumbosacral pain, particularly when standing.  She reported doing all activities at home and at work.  Physical examination revealed flexion to 90 degrees, extension to 30 degrees, and bilateral bending and rotation to 30 degrees.  There was no evidence of any muscle spasm.

The Veteran was subsequently examined in October 2011 by VA.  At that time, forward thoracolumbar flexion was greater than 90 degrees, with no additional limitation in range of motion following repetitive-use testing.  The range of motion in all other planes was 20 degrees or higher.  The examiner noted pain on movement, as well as less movement than normal.  The Veteran did not have localized tenderness or pain to palpation.  The examiner did not observe guarding or muscle spasm of the thoracolumbar spine.  At that time, the Veteran's thoracolumbar spine condition did not impact her ability to work.

The Veteran was afforded another VA examination in October 2017 following an August 2017 Board remand.  Physical examination of the thoracolumbar spine revealed normal forward flexion to 90 degrees, and 30 degrees of motion in all other planes.  There was no evidence of pain with weight-bearing.  In fact, there no pain was noted on examination.  There was no objective evidence of localized tenderness or pain on palpation of soft tissue of the thoracolumbar spine.  The Veteran did not show evidence of guarding or muscle spasm of the thoracolumbar spine, nor was muscle atrophy shown.  There was no ankylosis of the spine.  Imaging studies of the Veteran's thoracolumbar spine did not reveal arthritis, and there was no functional impact on her ability to work.  The examiner did not note the presence of scoliosis, reversed lordosis, or abnormal kyphosis

In light of the foregoing, the preponderance of the evidence is against finding entitlement to a rating higher than 10 percent for any time during the appeal.  The Board has reviewed all of the evidence of record, and at no time has the Veteran demonstrated forward thoracolumbar flexion less than 61 degrees; a combined range of thoracolumbar motion less than 121 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board acknowledges the reports of pain associated with the Veteran's thoracolumbar spine during the pertinent period.  VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  As previously noted, however, the general formula for disabilities of the thoracolumbar spine expressly states that the criteria and ratings apply "with or without symptoms such as pain."  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  In other words, the presence of pain is already taken into account in the formula. 68 Fed. Reg. 51454 -5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")  As such, the Board does not find that any higher rating is warranted based on the Veteran's reports of thoracolumbar pain, to include on flare-up or after repetitive movement.
 
Similarly, the Board acknowledges that under 38 C.F.R. § 4.59, examination of certain joints should include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet.App. 158 (2016).  However, as previously discussed, the pertinent ratings of the spine apply with or without symptoms such as pain.  Thus any deficiency in the spine examinations of record in this regard is harmless, as an assessment of pain in accordance with 38 C.F.R. § 4.59 would not provide a basis for the assignment of any higher rating.  Moreover, given the lapse of time since the periods decided herein, any additional examination would be merely retrospective, while objective, contemporaneous medical evidence is of record.  Hence, remanding these issues for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).
 
In this case the Board has reviewed all of the Veteran's medical records and all other claim evidence applicable to the relevant regulations.  The preponderance of the evidence establishes that the Veteran's thoracolumbar strain does not meet the criteria for an increased rating.  The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

      ORDER

Entitlement to an evaluation higher than 10 percent for a thoracolumbosacral strain at any time since April 4, 2005, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


